Reasons for Allowance
1.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device. The closet prior arts, Oh (US 20160125840 A1), Baek (US 20130113777 A1), and Kwon (US 20190318694 A1), in combination, discloses a display device comprising: a display panel configured to display images based on pixel signals; a data line driving circuit configured to generate the pixel signals based on frame data, and further configured to detect a vertical blank period between frame data periods and transmit a first training request to the controller in response to a first training trigger event during the vertical blank period; a controller configured to transmit a frame data to the data line driving circuit through a first channel during a frame data period and transmit a training pattern to the data line driving circuit through the first channel, a synchronization circuit configured to generate a recovery clock signal synchronized with the training pattern received through the first channel during the vertical blank period. However, the prior arts of record fail to render the feature “the controller configured to transmit the training pattern to the data line driving circuit during the vertical blank period in response to the first training request” as being obvious to a person of ordinary skill in the art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691